Citation Nr: 0301105	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  98-14 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral blepharitis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of frostbite of 
both hands.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected Raynaud's disease of the 
right lower extremity.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected Raynaud's disease of the left 
lower extremity.

7.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of right ankle 
sprain.

8.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of cold exposure of 
the mouth area.

9.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right thumb 
injury (dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from October 1985 to March 
1986 and from January 1988 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the above claims.  A 
hearing was held before the undersigned in October 1999.
REMAND

Evidentiary development and due process are needed prior 
to further disposition of the veteran's claims.  At his 
hearing in October 1999, he submitted a statement from 
Gerard Marten-Ellis, M.D., explicitly stating that he was 
waiving the RO's consideration of this evidence.  Since 
that time, however, additional evidence was associated 
with the claims file for which the veteran has not waived 
RO consideration.  

The RO will furnish a Supplemental Statement of the Case 
(SSOC) when it receives additional pertinent evidence 
after the most recent SSOC has been issued and before the 
appeal is certified to the Board and the appellate record 
is transferred to the Board.  38 C.F.R. § 19.31(b) (2002).  
In this case, the RO obtained additional evidence after 
the issuance of a February 1999 SSOC and before the record 
was transferred to the Board.  This evidence consisted of 
VA treatment records dated from 1998 to 2002, and it is 
relevant to the claims on appeal.  Therefore, in 
accordance with 38 C.F.R. § 19.31, these claims are 
returned to the RO for consideration and the issuance of 
another SSOC.  Because the case must be remanded for an 
SSOC, the RO should also complete the following 
development.  See  9c(6) of Chairman's Memorandum No. 01-
02-01.
  
Review of the claims folder reveals that the veteran 
testified at a hearing before a local hearing officer at 
the RO in November 2001.  However, a copy of the hearing 
transcript is not of record.  On remand, the RO should 
associate a copy of the November 2001 hearing transcript 
with the claims file.

The criteria for rating the veteran's residuals of a right 
thumb injury and residuals of cold exposure of the mouth 
area are found under Diagnostic Codes 5224 and 7806, 
respectively, in the VA Schedule for Rating Disabilities.  
During the pendency of this appeal, both of these criteria 
were revised in August 2002.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002) and 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The RO has adjudicated these claims under only the 
criteria for rating ankylosis of individual fingers and 
eczema, prior to the revisions made in August 2002.  
Accordingly, the claims must be readjudicated under the 
current regulations.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Additionally, potentially relevant private medical records 
have not been obtained by the RO.  For example, in June 
2001 the veteran provided releases for his private 
treatment records from Dr. K Nieriem, John R. Esters, 
M.D., and Gerard Marten-Ellis, M.D.  The RO should make 
arrangements to obtain these records on remand.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

It is also possible that additional VA treatment records 
exist.  The veteran has been treated on a regular basis at 
the Temple, Texas, VA Medical Center (VAMC).  Records 
dated through May 2002 are associated with the claims 
folder.  As the case must be remanded for the foregoing 
reasons, the RO should obtain any additional VA treatment 
records dated since May 2002.  The veteran's complete VA 
file must be obtained because these records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Finally, although the veteran underwent VA examinations in 
1997 and 1998, in order to ensure that the duty to assist 
him has been fulfilled, he should be afforded additional 
VA examinations, as described below, after all his 
treatment records have been obtained, and the examiners 
should be provided access to the claims file.  See 
38 C.F.R. § 3.327(a) (2002).   

Accordingly, this case is REMANDED for the following:

1.  Associate a copy of the November 
2001 hearing transcript with the claims 
folder.

2.  Make the necessary arrangements to 
obtain the veteran's treatment records 
from the Temple, Texas, VAMC for all 
treatment since May 2002 and his 
private treatment records from Dr. K 
Nieriem, John R. Esters, M.D., and 
Gerard Marten-Ellis, M.D.  

3.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, schedule the veteran for 
VA orthopedic and cold injury protocol 
examinations.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiners 
should review the results of any 
testing prior to completion of the 
reports.  

Orthopedic Examination

The orthopedic examiner should 
identify all residuals attributable to 
the veteran's service-connected right 
ankle and right thumb disorders. 

The examiner should report the range 
of motion measurements for the right 
ankle and right thumb in degrees, and 
should also indicate what would be the 
normal range of motion for the 
particular joints. 

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional 
ability during flare-ups or when the 
right ankle or right thumb is used 
repeatedly.  All limitation of 
function must be identified.   If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted in 
the report.

With respect to the right thumb, the 
examiner should measure the gap 
between the thumb pad and the fingers, 
with the thumb attempting to oppose 
the fingers.  The examiner should also 
state whether there is any evidence of 
ankylosis of the right thumb 
(favorable or unfavorable), resulting 
limitation of motion of other digits, 
or interference with overall function 
of the hand.  With particular 
attention to all x-
ray reports and the June 1995 bone 
scan, the examiner should specifically 
state whether or not the veteran has 
arthritis of the right thumb as a 
residual of the service-connected 
disability.

Cold Injury Protocol Examination

The cold injury protocol examiner 
should identify all residuals 
attributable to the veteran's service-
connected Raynaud's disease of the 
lower extremities, residuals of 
frostbite of the hands, residuals of 
cold exposure to the mouth area, and 
peripheral neuropathy of the lower 
extremities. 

With respect to all of the affected 
areas, the examiner should state 
whether or not the veteran has 
chilblains, persistent swelling, 
redness, arthralgia, pain, numbness, 
cold sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or 
x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis). 

With respect to the lower extremities, 
the examiner should describe the 
frequency of characteristic attacks of 
Raynaud's syndrome, if any.  The 
examiner should state whether or not 
the veteran has any digital ulcers, and 
if so, how many; blanching; flushing; 
vasomotor disturbances characterized by 
blanching, rubor, and cyanosis; or 
marked circulatory changes such as to 
produce total incapacity or to require 
house or bed confinement.  The examiner 
should also discuss the extent, if any, 
of paralysis of the nerves involved.  

With respect to the mouth area, the 
examiner should state whether or not 
the veteran suffers from a skin 
condition that is a residual of cold 
exposure.  If such a skin condition is 
present, the examiner should describe 
it in detail, including size and 
location.  The examiner should note 
whether there is any tenderness or pain 
on objective demonstration, ulceration, 
tissue loss or damage, instability, and 
whether or not the condition imposes 
any limitation on function or motion.  
The examiner should further note 
whether there is any exfoliation, 
exudation, itching, or disfigurement, 
and if so, to what extent, as well as 
whether any therapy is required for 
treatment of the condition and the 
extent and duration thereof.  
Unretouched color photographs of the 
affected areas should be included in 
the examination report.
     
Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination 
should be directly addressed and 
discussed in the examination report.

The examiners must provide 
comprehensive reports including 
complete rationales for all 
conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
residuals of the conditions at issue, 
such testing or examination is to be 
accomplished.

4.  The veteran must be given adequate 
notice of the requested examinations 
and he is hereby advised that failure 
to cooperate or to report for any 
scheduled examination without good 
cause could result in an adverse 
decision.  If the veteran fails to 
report for the examinations or fails to 
cooperate in any way, this fact should 
be documented in the claims folder and 
his claims should be adjudicated with 
consideration of 38 C.F.R. § 3.655.  A 
copy of all notifications must be 
associated with the claims folder.

5.  Thereafter, review the claims 
folder and ensure that all of the 
foregoing development have been 
conducted and completed in full.  
Specific attention is directed to the 
examination reports.  Ensure that the 
medical reports are complete and in 
full compliance with the above 
directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinions 
requested, they must be returned to the 
examiners for correction.  38 C.F.R. 
§ 4.2 (2002); see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Review the claims file and ensure 
that no other notification or 
development action, in addition to 
those directed above, is required by 
the Veterans Claims Assistance Act of 
2000 (VCAA).  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

7.  Readjudicate the veteran's claims 
on appeal, with application of all 
appropriate laws and regulations, 
including the revised criteria for 
rating ankylosis of individual fingers 
and eczema, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims on appeal 
remains adverse to the veteran, he and 
his representative should be furnished 
an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must include 
consideration of all evidence received 
since the SSOC of February 1999.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  
No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




